Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson, U.S. Patent Application Publication No. 2012/0207966 in view of Burgmeier et al, U.S. Patent No. 2005/0227087.
Dickson, U.S. Patent Application Publication No. 2012/0207966.  Dickson discloses a ballistic structure comprising first and second fibrous layers which Dickson refers to as tapes.  The tapes can be formed from multifilament fibers.  See paragraph 0100.   A polymer film is disposed between the layers in order to bond the two layers.  The polymer film can comprise two films adjacent to each other to control the inter laminate shear properties between layers 
Dickson differs from the claimed invention because it does not disclose the claimed interlayer between the adhesive layers.
However, Burgmeier teaches that in forming multilayered structures comprising polymer film layers, that it was known in the art to employ a tie layer which included functional groups or chain fragments of both polymer materials and adhesion promoters.  See paragraph 0002. This tie layer corresponds to the claimed interlayer and/or adhesive layer.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed a tie layer as taught by Burgmeier in order to 

Applicant’s amendment has overcome the rejections of record.  Upon further consideration, a new rejection is set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789